Citation Nr: 0840709	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

In July 2007, the Board denied the veteran's claim for 
service connection for PTSD. The veteran appealed the 
decision to the Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court granted the parties' Joint Motion 
remanding the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  VA outpatient 
treatment records beginning in July 2004 show a diagnosis of 
PTSD.  The veteran's DD Form 214 indicates his specialty 
title was heavy vehicle driver.  The veteran has alleged 
combat and non-combat related stressors.  In November 2004, 
the veteran submitted a stressor statement.  He alleged that 
in October 1968, he was bitten on the forehead by a rat.  In 
December 1968, the veteran reported that while he was on 
guard duty his own troops used tear gas on them.  The veteran 
indicated that in January 1969, his best friend was killed.  
He did not know how he was killed, but there were numerous 
explosions because the base was hit by mortar fire.  He 
reported that there was artillery close by, and they fired 
over the base.  The veteran also indicated that in March 1969 
he shot and killed a Vietnamese girl when he observed her 
pacing off the distance between the perimeter and the tents.

In an April 2005 written statement, the veteran indicated 
that he was ordered to shoot the Vietnamese woman in October 
1968, he was bitten by the rat in December 1968, his best 
friend died in February 1969, and he was hit by tear gas in 
March 1969.  All of these dates differ from those provided in 
November 2004.

The combat stressors related to the veteran's diagnosis 
involve the enemy trying to enter base camp, mortar fire, and 
artillery fire.  The Board finds that a remand is necessary 
so that the AMC can contact the Joint Services Records 
Research Center (JSRRC) and request verification of the 
veteran's alleged participation in combat, which includes his 
base being hit by mortar fire in January 1969.  

Once a response has been received from the JSRRC, the AMC 
should review the information provided by that agency and 
make a determination as to whether the veteran's alleged in- 
service stressor has been confirmed.  If it is determined 
that a stressor did occur, the AMC should arrange for the 
veteran to undergo a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to corroborate 
whether the veteran's unit was involved in 
any attacks while in Vietnam, to include 
exposure to mortar and/or artillery fire 
in January 1969 or any other time 
indicated by the veteran.  All efforts 
taken to verify the veteran's stressors 
should be documented and associated with 
the claims folder. 

2.  After the development above is 
completed, if the veteran's stressor is 
confirmed, the veteran should be scheduled 
for a VA psychiatric examination in order 
to determine the nature and etiology of 
any psychiatric disorder(s) found present 
to include post-traumatic stress disorder.  
The examiner must express an opinion as to 
whether the veteran meets the criteria for 
post-traumatic stress disorder contained 
in DSM-IV, and if he meets such criteria, 
whether post- traumatic stress disorder 
can be related to any stressor which may 
be corroborated.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


